Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 14, 2015

                                       No. 04-15-00764-CR

                                      Andrew MENDIOLA,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR8633
                        Honorable Kevin M. O'Connell, Judge Presiding


                                          ORDER

         The trial court’s certification in this appeal states, “this criminal case is a plea-bargain
case, and the defendant has NO right of appeal.” Texas Rule of Appellate Procedure Rule
25.2(d) provides the record in an appeal brought by a criminal defendant must contain a
certification of right to appeal. TEX. R. APP. P. 25.2(d). If the record does not contain a
certification that shows the defendant has a right of appeal, the appeal must be dismissed. Id.
         It is therefore ORDERED this appeal will be dismissed pursuant to rule 25.2(d) of the
Texas Rules of Appellate Procedure unless appellant causes an amended trial court certification
to be filed by December 28, 2015, showing appellant has the right of appeal. See TEX. R. APP. P.
25.2(d); 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State,
110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.).
         All other appellate deadlines are SUSPENDED pending resolution of the certification
issue.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2015.
___________________________________
Keith E. Hottle
Clerk of Court